Case 8:21-cv-01490-MSS-JSS Document 26 Filed 08/10/21 Page 1 of 3 PageID 193




                   UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

                         CASE NO. 8:21-cv-01490-MSS-JSS

JUNE VAN SCOYOC,
     Plaintiff,

v.

CITY OF BELLEAIR BEACH,
GLENN R GUNN, PERSONALLY
AND     IN     HIS   OFFICIAL
CAPACITY AS VICE MAYOR OF
BELLEAIR              BEACH,
COUNCILWOMAN        JODY    J.
SHIRLEY, PERSONALLY AND IN
HER OFFICIAL CAPACITY AS
BELLEAIR BEACH COUNCIL
MEMBER,       COUNCILWOMAN
RITA T. SWOPE, PERSONALLY
AND     IN    HER    OFFICIAL
CAPACITY       AS   BELLEAIR
BEACH COUNCIL MEMBER,
TOWN OF BELLEAIR SHORE,
BARBARA        A.    COLUCCI,
PERSONALLY AND IN HER
OFFICIAL      CAPACITY     AS
BELLEAIR      SHORE    TOWN
CLERK, RICK COLLUCI, KEITH
D MACARI, MARK J. GOLDMAN,
COUNCILMAN           MICHAEL
DAVID GATTIS, PERSONALLY
AND     IN     HIS   OFFICIAL
CAPACITY       AS   BELLEAIR
BEACH COUNCIL MEMBER,
AND WENDY LEE GATTIS,
     Defendants.
                                                   /


                                  HICKS, PORTER, EBENFELD & STEIN, P.A.
             799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 26 Filed 08/10/21 Page 2 of 3 PageID 194




    DEFENDANT, MARK J. GOLDMAN’S, REQUEST FOR ORAL
  ARGUMENT AS TO HIS MOTION TO DISMISS FIRST AMENDED
    COMPLAINT FOR DAMAGES AND FOR INJUNCTIVE AND
    DECLARATORY RELIEF AND JURY DEMAND OR, IN THE
 ALTERNATIVE, MOTION TO STRIKE PUNITIVE DAMAGE CLAIMS
                 FOR COUNTS III AND IV

      Defendant Mark J. Goldman, through counsel and pursuant to Local Rule

3.01(h), hereby requests oral argument for his Motion to Dismiss First Amended

Complaint for Damages and For Injunctive and Declaratory Relief and Jury

Demand or, in the Alternative, Motion to Strike Punitive Damages Claims for

Counts III and IV. The undersigned anticipates that oral argument on the Motion to

Dismiss will require fifteen minutes.


                                                    Respectfully submitted,

                                          By:       /s/ Diana Sun
                                                    IRENE PORTER
                                                    Florida Bar No. 567280
                                                    DIANA SUN
                                                    Florida Bar No. 100808
                                                    HICKS, PORTER, EBENFELD
                                                      & STEIN, P.A.
                                                    799 Brickell Plaza, Suite 900
                                                    Miami, FL 33131
                                                    Tel: 305/374-8171
                                                    Fax: 305/372-8038
                                                    Primary email: iporter@mhickslaw.com
                                                    dsun@mhickslaw.com
                                                    Secondary email: bpaz@mhickslaw.com
                                                    eclerk@mhickslaw.com
                                                    Counsel for Defendant, Mark J. Goldman




                                                        2
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 26 Filed 08/10/21 Page 3 of 3 PageID 195




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 10th day of August, 2021, a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system that will

serve a copy via e-mail to the following attorneys of record:

Rook Elizabeth Ringer, Esq.
Lento Law Group, P.A.
222 San Marco Avenue, Suite C
St. Augustine, FL 32084
Tel: 904/602-9400
Fax: 904/299-5400
reringer@lentolawgroup.com
Counsel for Plaintiff



                                          By:       /s/ Diana Sun
                                                    DIANA SUN
                                                    Florida Bar No. 100808




                                                        3
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
